 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 8 
In the House of Representatives, U. S.,

January 6, 2009
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be and are hereby elected to the following standing committees of the House of Representatives:
(1)Committee on AgricultureMr. Peterson of Minnesota, Chairman.
(2)Committee on AppropriationsMr. Obey, Chairman.
(3)Committee on Armed ServicesMr. Skelton, Chairman.
(4)Committee on the BudgetMr. Spratt, Chairman.
(5)Committee on Education and LaborMr. George Miller of California, Chairman.
(6)Committee on Energy and CommerceMr. Waxman, Chairman.
(7)Committee on Financial ServicesMr. Frank of Massachusetts, Chairman.
(8)Committee on Foreign AffairsMr. Berman, Chairman.
(9)Committee on Homeland SecurityMr. Thompson of Mississippi, Chairman.
(10)Committee on House AdministrationMr. Brady of Pennsylvania, Chairman.
(11)Committee on the JudiciaryMr. Conyers, Chairman.
(12)Committee on Natural ResourcesMr. Rahall, Chairman.
(13)Committee on Oversight and Government ReformMr. Towns, Chairman.
(14)Committee on RulesMs. Slaughter, Chairman; Mr. McGovern, Mr. Hastings of Florida, Ms. Matsui, Mr. Cardoza, Mr. Welch, Ms. Castor of Florida, Mr. Arcuri, Ms. Sutton.
(15)Committee on Science and TechnologyMr. Gordon of Tennessee, Chairman.
(16)Committee on Small BusinessMs. Velázquez, Chairman.
(17)Committee on Transportation and InfrastructureMr. Oberstar, Chairman.
(18)Committee on Veterans’ AffairsMr. Filner, Chairman.
(19)Committee on Ways and MeansMr. Rangel, Chairman. 
 
Lorraine C. Miller,Clerk.
